SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

928
CA 14-00266
PRESENT: CENTRA, J.P., CARNI, VALENTINO, AND WHALEN, JJ.


GLENN FREELAND AND SUSAN FREELAND, AS
ADMINISTRATORS FOR THE ESTATE OF TREVELL WALKER,
DECEASED, AND AS GUARDIANS OF THE INFANT
AND SOLE ISSUE JALEN WALKER,
PLAINTIFFS-APPELLANTS,

                      V                              MEMORANDUM AND ORDER

ERIE COUNTY, MARK POLONCARZ, ERIE COUNTY
EXECUTIVE, TIMOTHY B. HOWARD, ERIE COUNTY SHERIFF
AND MARK WIPPERMAN, ERIE COUNTY UNDERSHERIFF,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


KEVIN T. STOCKER, TONAWANDA, FOR PLAINTIFFS-APPELLANTS.

MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (ANTHONY B. TARGIA OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered January 2, 2014. The order granted defendants’
motion to dismiss the complaint and dismissed the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by denying defendants’ motion in part
and reinstating the first cause of action by plaintiffs as
administrators of the estate of Trevell Walker, deceased, against
defendants Erie County, Timothy B. Howard, Erie County Sheriff, and
Mark Wipperman, Erie County Undersheriff, and the third cause of
action by plaintiffs as administrators of the estate of Trevell
Walker, deceased, against defendants Timothy B. Howard, Erie County
Sheriff, and Mark Wipperman, Erie County Undersheriff, and as modified
the order is affirmed without costs.

     Same Memorandum as in Freeland v Erie County ([appeal No. 1] ___
AD3d ___ [Nov. 21, 2014]).




Entered:    November 21, 2014                      Frances E. Cafarell
                                                   Clerk of the Court